DETAILED ACTION
This office action is in response to the communication received on 07/14/2021 concerning application no. 16/084, filed on 09/13/2018.
Claims 1-9, 12-14, and 16-23 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
Claims 1-9, 12-14, and 16-23 are pending.	

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) further in view of State et al. ("Technologies for Augmented Reality Systems: Realizing Ultrasound-Guided Needle Biopsies", August 1996). 

Regarding claims 1, 13, and 14, Shekhar teaches a calculation system for superimposing a laparoscopic image and an ultrasound image of an object of interest in a body, the calculation system comprising: 
a computer processor (Image processing and spatial registration in the AF Fusion Module); 
a non-transitory computer readable medium storing instructions that, when executed by the computer processor (Paragraph 0062 teaches that the AR fusion module has a software program and memory and a CPU), cause the computer processor to: 
receive a laparoscope image of the object of interest from a laparoscope (Paragraph 0060 teaches that the stereoscopic vision device 105 is a 5 mm laparoscope that is referred to as a “3D laparoscope”. Paragraph 0061 teaches that the stereoscopic video images are streamed to the AR fusion module 115. Fig. 11 shows images in the left-most column that are laparoscopic camera views. Paragraphs 0063-0065 teaches that the 3D laparoscope and the LUS transducer are tracked and used in a OR operation for a surgery. Fig. 2 shows surgery where the tools are inserted in the body);
Paragraph 0060 teaches that a laparoscopic ultrasound scanner 110 (LUS transducer) used to acquire ultrasound images. Paragraph 0061 teaches that the LUS images are streamed to the AR fusion module 115. Fig. 11 shows images in the middle column that are LUS ultrasound image views. Paragraphs 0063-0065 teaches that the 3D laparoscope and the LUS transducer are tracked and used in a OR operation for a surgery. Fig. 2 shows surgery where the tools are inserted in the body); and 
superimpose the laparoscopic image and the ultrasound image to generate a superimposed image using the generated depth cue information (Paragraph 0061 teaches that the location and orientation of the LUS and the stereoscopic system are tracked and used to determine the overlaying of the two image types. This allows for the user to perceive 3D effect (stereopsis). Fig. 11 shows the fused image of the ultrasound image and the laparoscopic image).
However, Shekhar is silent regarding a calculation system, comprising a processor to:
receive a depth image from a depth-sensing imaging device, wherein the depth image comprises depth data defining a surface of an the object of interest; 
generate depth cue information from the depth data based on the defined surface of the object of interest.
In an analogous imaging field of endeavor, regarding the augmented reality for diagnostic medical purposes, State teaches a calculation system, comprising a processor to:
receive a depth image from a depth-sensing imaging device, wherein the depth image comprises depth data defining a surface of an the object of interest (Figure 4 teaches that the HMD mounted stereo cameras and the magnetic tracker are able to provide stereo images and detect landmarks and correct the HMD tracking data. The depth is then rasterized for sink and probe render pit over camera images); 
Paragraph 1 of the Occlusion section teaches that the occlusion cues 1are provided for visualization. This is down by enhancing the pure RGB color information acquired by the HMD mounted cameras with proper depth values).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shekhar with State’s teaching of depth imaging device and obtains a depth image that is used to provide depth cues for the surface information of the object of interest. This modified apparatus would provide the user with a real-time video-see-through augmented reality (AR) system that allows for successful visualization for the surgeon (Paragraph 1 of Abstract of State). Furthermore, this modified system would be accurate and sufficiently robust for surgical usage (Paragraph 1 of Summary and Conclusions of State).

Regarding claims 3 and 18, modified Shekhar teaches the calculation system in claim 1, as discussed above.
	However, Shekhar is silent regarding a calculation system, wherein the instructions further cause the computer processor to determine a form and a location of an occlusion to be visualized in the superimposed image based on the generated depth cue information, and wherein the superimposed image includes the occlusion.	
In an analogous imaging field of endeavor, regarding image processing based on occlusion depth cures, State teaches a calculation system, wherein the instructions further cause the computer processor to determine a form and a location of an occlusion to be visualized in the superimposed image based on the generated depth cue information, and wherein the superimposed image includes the occlusion (Paragraphs 1-2 of the Occlusion section teaches that the occlusion cues are provided for visualization. This is down by enhancing the pure RGB color information acquired by the HMD mounted cameras with proper depth values. The occlusion is done by the determination of the location and shape of the skin. Fig. 7 shows the occlusion relationship of the needle in relation to the physical breast phantom as well as the image inside the ultrasound volume of the phantom).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar with State’s teaching of determining a shadow form and location in a superimposed image. This modified apparatus would provide the user with a real-time video-see-through augmented reality (AR) system that allows for successful visualization for the surgeon (Paragraph 1 of Abstract of State). Furthermore, this modified system would be accurate and sufficiently robust for surgical usage (Paragraph 1 of Summary and Conclusions of State).

Regarding claims 4 and 19, modified Shekhar teaches the calculation system in claim 1, as discussed above.
Shekhar further teaches a calculation system,
wherein the ultrasound image visualizes a cross section of the object of interest in an ultrasound plane (Fig. 11 shows an LUS ultrasound image that is overlaid on a laparoscope image and to be displaying the interior of the object of interest. For example, LUS ultrasound image 1105 shows the intrahepatic vessels of the tumor within the liver).
However, Shekhar is silent regarding a calculation system, 
wherein the instructions further cause the computer processor to calculate a form and a position of a hole in the object of interest to be visualized in the superimposed image. 
	In an analogous imaging field of endeavor, regarding image processing, State teaches a calculation system, 
wherein the instructions further cause the computer processor to calculate a form and a position of a hole in the object of interest to be visualized in the superimposed image (Figs. 3 and 7 show a slice with a digital cut that is shown on the HMD view and a needle in relation to the digital cut of the breast phantom respectively. Fig. 3 is showing the ultrasound planes position with respect to the breast that is being imaged. Fig. 4 shows that the pit is rendered over the camera images and rendered with ultrasound slice fragments. This allows for the superimposed image of the stereo images). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and State’s teaching of a cross-section of an object in an ultrasound plane with a hole in the object of interest. This modified apparatus would provide the user with a real-time video-see-through augmented reality (AR) system that allows for successful visualization for the surgeon (Paragraph 1 of Abstract of State). Furthermore, this modified system would be accurate and sufficiently robust for surgical usage (Paragraph 1 of Summary and Conclusions of State).

Regarding claims 5 and 20, modified Shekhar teaches the calculation system in claim 1, as discussed above.
Shekhar further teaches a calculation system,
wherein the ultrasound image visualizes a cross section of the object of interest in an ultrasound plane (Fig. 11 shows the LUS image in the form of a cross section that is intersecting the gall bladder in image 1100, intrahepatic vessels in a tumor in image 1105, and a common bile duct in image 1110). 
However, Shekhar is silent regarding a calculation system, 
wherein the instructions further cause the computer processor to virtually cut the object of interest along the ultrasound plane, and to display the object of interest with a resulting virtual cut in the superimposed image.
	In an analogous imaging field of endeavor, regarding image processing, State teaches a calculation system, 
Fig. 4 shows that the pit is rendered over the camera images and rendered with ultrasound slice fragments. This allows for the superimposed image of the stereo images. Fig. 3 and 7 shows the relationships of ultrasound images and needles in a pit in the phantom or actual breast. This is shown with the red walls).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar with State’s teaching of a cross-section of an object of interest in an ultrasound plane with a virtual cut in the superimposed image. This modified apparatus would provide the user with a real-time video-see-through augmented reality (AR) system that allows for successful visualization for the surgeon (Paragraph 1 of Abstract of State). Furthermore, this modified system would be accurate and sufficiently robust for surgical usage (Paragraph 1 of Summary and Conclusions of State).

Regarding claim 12, modified Shekhar teaches the calculation system in claim 1, as discussed above.
	Shekhar further teaches a calculation system, wherein the instructions further cause the computer processor to warp the ultrasound image to fit a focal length of the laparoscope and image distortions (Paragraph 0060 teaches that the laparoscope has a fixed length of 2.95 cm. Paragraph 0124 teaches that the images can be taken from the ultrasound volume and composited and fitted to the stereoscopic images. These stereoscopic images are from the laparoscope. Paragraph 0062 teaches that the AR fusion module has a software program and memory and a CPU).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of State et al. ("Technologies for Augmented Reality Systems: Realizing Ultrasound-Guided Needle Biopsies", August 1996) further in view of Bichlmeier et al. ("The Virtual .

Regarding claim 2, modified Shekhar teaches the calculation system in claim 1, as discussed above.
	However, the combination of Shekhar and State is silent regarding a calculation system, wherein the instructions further cause the computer processor to determine a form and a location of a literal shadow to be visualized in the superimposed image based on the generated depth cue information, and wherein the superimposed image includes the literal shadow.
	In an analogous imaging field of endeavor, regarding the image processing with depth cue information, Bichlmeier teaches wherein the instructions further cause the computer processor to determine a form and a location of a literal shadow to be visualized in the superimposed image based on the generated depth cue information, and wherein the superimposed image includes the literal shadow (Paragraph 3 of page 1501 teaches that the shading of the object can be gained from the depth cue occlusion. Fig. 2 shows the combination of both projective light effects with one of the first versions of the Virtual Mirror).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and State with Bichlmeier’s teaching of determining a shadow form and location in a superimposed image. This modified apparatus would provide the user with improved depth perception, a better understanding of complex structures, improved navigational tasks, and visually accessing physically restricted areas (Paragraphs 4-7 of page 1499 of Bichlmeier).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of State et al. ("Technologies for Augmented Reality Systems: Realizing Ultrasound-Guided Needle Biopsies", August 1996) further in view of Rosenthal et al. (“Augmented .

Regarding claim 6, modified Shekhar teaches the calculation system in claim 5, as discussed above.
However, Shekhar is silent regarding a calculation system, 
wherein the superimposed image with the resulting virtual cut shows an outer surface of the object of interest and an inner part of the object of interest, and 
wherein the instructions further cause the computer processor to virtually stain the inner part of the object of interest with a color that is different from a color of the outer surface of the object of interest.
In an analogous imaging field of endeavor, regarding image processing in AR, State teaches a calculation system,
wherein the superimposed image with the resulting virtual cut shows an outer surface of the object of interest and an inner part of the object of interest (Fig. 4 shows that the pit is rendered over the camera images and rendered with ultrasound slice fragments. This allows for the superimposed image of the stereo images. Fig. 3 and 7 shows the relationships of ultrasound images and needles in a pit in the phantom or actual breast. This is shown with the red walls. The outer surface of the breast or breast phantom is seen).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar with State’s teaching of a cross-section of an object of interest in an ultrasound plane with a virtual cut in the superimposed image. This modified apparatus would provide the user with a real-time video-see-through augmented reality (AR) system that allows for successful visualization for the surgeon (Paragraph 1 of Abstract of State). Furthermore, this modified system would be accurate and sufficiently robust for surgical usage (Paragraph 1 of Summary and Conclusions of State).
However, the combination of Shekhar and State is silent regarding a calculation system, 

In an analogous imaging field of endeavor, regarding image processing, Rosenthal teaches a calculation system, 
wherein the instructions further cause the computer processor to virtually stain the inner part of the object of interest with a color that is different from a color of the outer surface of the object of interest (Paragraph 3 of page 243 teaches that the graphics computer is able to receive data and output video streams for the procedure. Fig. 3 shows that the inner part is a dark red and the outline is a light red. See modified Fig. 3 below)

    PNG
    media_image1.png
    595
    590
    media_image1.png
    Greyscale

Modified Fig. 3
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and State with Rosenthal’s teaching of the display of an inner and outer surface of an object of interest. This modified device would allow a user utilize a digital based surgical assist system that is able to have an improved accuracy (Abstract of Rosenthal).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of State et al. ("Technologies for Augmented Reality Systems: Realizing Ultrasound-Guided Needle Biopsies", August 1996) further in view of Rosenthal et al. (“Augmented Reality Guidance for Needle Biopsies: A Randomized, Controlled Trail in Phantoms”, September 2002, Medical Image Analysis, Vol. 6, No. 3, pages 313-320) further in view Mishra et al. (“Optimum Shadow-Casting Illumination for Endoscopic Task Performance”, August 2004, Archives of Surgery, Vol. 139 No. 8, pages 889-892)..

Regarding claim 7, modified Shekhar teaches the calculation system in claim 6, as discussed above.
However, the combination of Shekhar, State, and Rosenthal is silent regarding a calculation system, wherein the instructions further cause the computer processor to: 
receive data about a position and an extension of a virtual light source,
determine a form and a location of an artificial shadow in the superimposed image based on the extracted depth cue information and based on the position and the extension of the virtual light source, and
adapt at least one of the ultrasound image and the laparoscopic image such that the artificial shadow is visualized in the superimposed image.
	In an analogous imaging field of endeavor, regarding image processing, Mishra teaches a calculation system, wherein the instructions further cause the computer processor to: 
receive data about a position and an extension of a virtual light source (Paragraph 1 of the “Methods” section teaches that the light direction is either perpendicular or at a 60° degree angle),
determine a form and a location of an artificial shadow in the superimposed image based on the extracted depth cue information and based on the position and the extension of the virtual light source (Paragraph 2 of the “Comments” section teaches that the shadow of the an instrument is able to be viewed by the endoscope. Paragraph 1 of the “Comments” section teaches that the depth cues assist the improving the view of the endoscope. Paragraph 2 of the Introduction teaches that the depth cues can improve the depth perception and improve the shadow producing system. Furthermore, the Fig. 2 shows the form of the shadow), and
adapt at least one of the ultrasound image and the laparoscopic image such that the artificial shadow is visualized in the superimposed image (Paragraph 1 of the Introduction teaches that the endoscope can be moved to an optimal distance to account for the casting of shadows in the image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar, State, and Rosenthal with Mishra’s teaching of received position information of a virtual source and an artificial shadow. This modified device would allow a user to perform clinical surgery with improved depth perception without compromising detailed anatomy and tissue planes (Paragraph 3 of page 862 of Mishra).

Claims 8-9, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of State et al. ("Technologies for Augmented Reality Systems: Realizing Ultrasound-Guided Needle Biopsies", August 1996) further in view of Casas (PGPUB No. US 2018/0262743).

Regarding claims 8 and 21, modified Shekhar teaches the calculation system in claim 1, as discussed above.
However, the combination of Shekhar and State is silent regarding a calculation system, wherein the depth data comprises data about at least one of a spatial position or an orientation of the laparoscope, and 
wherein the depth data comprises data about at least one of a spatial position or an orientation of the ultrasound device.
In an analogous imaging field of endeavor, regarding the use of augmented reality for diagnostic medical purposes, Casas teaches a calculation system, 
Paragraph 0035 teaches that the 3D scanner system is able to determine the location and orientation of the stereoscopic camera 114 based on its relationship to the 3D scanner), and
wherein the depth data comprises data about at least one of a spatial position or an orientation of the ultrasound device (Paragraph 0142 teaches that the imaging device 106 can have its position tracked indirectly with the 3D scanner 120 and this can be applied to image sources such as ultrasound).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and State with Casas’s teaching of depth images to track the position of a laparoscopic device and an ultrasound probe. This modified device would allow a user to track instruments such as the ultrasound probe and the laparoscopic device in an intraoperative procedures with precise 3D scans and allow for real-time display by the surgeon (Paragraphs 0004-005 of Casas).

Regarding claims 9 and 22-23, modified Shekhar teaches the calculation system in claim 8, as discussed above.
However, the combination of Shekhar and State is silent regarding a calculation system, wherein the instructions further cause the computer processor to: 
extract the at least one of the spatial position or the orientation of the laparoscope, and the at least one of the spatial position or the orientation of the ultrasound device from the depth data, and
transform the extracted at least one of the spatial position or the orientation of the laparoscope and the extracted at least one of the spatial position or the orientation of the ultrasound device into a common coordinate system.

extract the at least one of the spatial position or the orientation of the laparoscope, and the at least one of the spatial position or the orientation of the ultrasound device from the depth data (Paragraph 0035 teaches that the 3D scanner system is able to determine the location and orientation of the stereoscopic camera 114 based on its relationship to the 3D scanner. Paragraph 0057 teaches that all the tracked objects are tracked under a common coordinate system that can determine the position of the stereoscopic camera system 114), and
transform the extracted at least one of the spatial position or the orientation of the laparoscope and the extracted at least one of the spatial position or the orientation of the ultrasound device into a common coordinate system (Paragraph 0142 teaches that the imaging device 106 can have its position tracked indirectly with the 3D scanner 120 and this can be applied to image sources such as ultrasound. Paragraph 0154 teaches that the location and orientation of the ultrasound device can be tracked with the common coordinate system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and State with Casas’s teaching of using depth images to track the position of a laparoscopic device and an ultrasound prove based on a common coordinate system. This modified device would allow a user to track instruments such as the ultrasound probe and the laparoscopic device in an intraoperative procedures with precise 3D scans and allow for real-time display by the surgeon (Paragraphs 0004-005 of Casas).

Regarding claim 17, modified Shekhar teaches the calculation system in claim 1, as discussed above.
However, the combination of Shekhar and State is silent regarding a calculation system, 

	In an analogous imaging field of endeavor, regarding the use of augmented reality for diagnostic medical purposes, Casas teaches a calculation system, 
wherein the depth- sensing imaging device comprises a time-of-flight (TOF) camera configured to measure round-trip times for light pulses to travel from an emitter to the surface of the object of interest and back to an image sensor, wherein the depth image is determined from measured round-trip times (Paragraph 0077 teaches that the 3D scanner can be a TOF laser scanner in combination with the TOF camera. Paragraph 0150 teaches that the shape and size can be determine based on stereo triangulation and paragraph 0144 teaches that distance and angle is used on the surface measurement. Paragraph 0129 teaches that the TOF camera is able to measure the depth information in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and State with Casas’s teaching of the use of a TOF camera with light pulses to obtain depth information. This modified device would allow a user to track instruments such as the ultrasound probe and the laparoscopic device in an intraoperative procedures with precise 3D scans and allow for real-time display by the surgeon (Paragraphs 0004-005 of Casas).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (PGPUB No. US 2014/0303491) in view of State et al. ("Technologies for Augmented Reality Systems: Realizing Ultrasound-Guided Needle Biopsies", August 1996) further in view of Sela et al. (PGPUB No. US 2018/0125586).


However, the combination of Shekhar and State is silent regarding a calculation system, wherein the depth- sensing imaging device comprises an infrared (IR) structured light projector, an IR camera, and a normal colour camera, wherein distances between the IR camera and the surface of the object of interest are calculated based on distortion of a projected IR light pattern from the IR structured light projector, the depth image is determined from the calculated distances.
In an analogous imaging field of endeavor, regarding 3D surface image processing for medical procedures, Sela teaches a calculation system, 
wherein the depth- sensing imaging device comprises an infrared (IR) structured light projector (Paragraph 0068 teaches a laser projects a pattern. Paragraph 0007 teaches that the projector is able to project infrared light), an IR camera (IR Camera in paragraph 0069), and a normal colour camera (Video camera in paragraph 0069), wherein distances between the IR camera and the surface of the object of interest are calculated based on distortion of a projected IR light pattern from the IR structured light projector, the depth image is determined from the calculated distances (Paragraph 0069 teaches that the focal lengths and the distortion coefficients are identified. Paragraph 0077 teaches that the cameras are able to acquire images and the distortion pattern to identify the 3D surface. Paragraph 0090 teaches that the depth that is acquired can be compared to a threshold distance).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Shekhar and State with Sela’s teaching of the use of an IR light projection and camera system to obtain depth information. This modified apparatus would provide the user with fast and accurate high resolution 3D image information of objects and with absolute depth measurement information (Paragraphs 0005 and 0008 of Sela).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (US Patent No. 8,878,900): Teaches the use of occlusion cues and the superimposition of anatomically structures. Teaches image fusion.
Sun et al. (US Patent No. 9,547,940): Teaches the fusion of intraoperative images for a surgical procedure.
Ackerman ("Application of Augmented Reality to Laparoscopic Surgery", 2002, The University of North Carolina at Chapel Hill): Teaches the generation of depth cues. While the depth cues can be shifted, they are still present in close range and in 2m to infinity. This is regardless of the presence/absence of virtual convergence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Occlusion cues are a form of depth cues. This is seen in a chapter provided in the University of Southern Indiana webpage. Chapter is provided as NPL and as a link. Link: https://web.archive.org/web/20050522000015/https://www.ics.uci.edu/~majumder/vispercep/chap8notes.pdf